Citation Nr: 1441027	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1988 through September 1988 and from November 1990 through August 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Virtual VA and VBMS records have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of his knees in June 2012.  In his July 2014 brief, the Veteran's representative stated that "The Veteran continues to assert that his right and left knee pain continues to worsen, and his stability has also worsened."  Accordingly, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board notes that the most recent VA medical treatment records available, contained in Virtual VA, were produced in June 2013.  On remand, updated VA treatment records should be obtained, as well as any pertinent private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected bilateral patellofemoral pain syndrome.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

Updated treatment records from the VA Health Care System from June 2013 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected bilateral patellofemoral pain syndrome.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

All indicated tests and studies, to include active range of motion testing of the knees, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must specify the motion that produces pain, and state at what degree the pain begins.  

Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected bilateral patellofemoral pain syndrome.  The same range of motion studies must then be repeated after at least 3 repetitions. The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the knees.

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe.

The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use and during any flare-ups.  If feasible, the examiner should express any functional impairment in terms of additional degrees of limitation of motion on repeated use and during flare-ups.

All opinions provided must include a complete rationale.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



